Citation Nr: 0927927	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  00-19 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Entitlement to an evaluation in excess of 70 percent for 
posttraumatic stress disorder (PTSD) for the period from 
January 16, 1984 through April 5, 1992.  



REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney 
at Law



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to 
November 1971.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision, which 
effectuated a grant of an earlier effective date for service 
connection for PTSD and assigned a 30 percent evaluation as 
of January 16, 1984.  The Board notes that a 100 percent 
evaluation has been in effect since April 6, 1992.  

In a March 2003 decision, the Board assigned an increased 
evaluation of 70 percent for the service-connected PTSD from 
January 16, 1984 through April 5, 1992.  

The Veteran appealed this determination to the extent that an 
even higher evaluation had not been assigned and, in August 
2004, the United States Court of Appeals for Veterans Appeals 
(Court) granted a Joint Motion to vacate that part of the 
Board decision denying an evaluation in excess of 70 percent.  

The Board subsequently remanded this case to the RO in 
November 2004 for the purpose of obtaining additional 
development of the record.   

The Board issued a decision in February 2006, denying the 
claim for the identified benefit.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  

In February 2008, the Court issued an Order affirming in part 
and vacating in part the Board's decision and remanding the 
remaining matter for further action.  


FINDINGS OF FACT

1.  For the period from January 16, 1984 through February 2, 
1988, the service-connected PTSD is shown to have been 
productive of a disability picture that more nearly 
approximated that of symptoms resulting in virtual isolation 
in the community, totally incapacitating psychoneurotic 
symptoms that bordered on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as phantasy, confusion, 
panic and explosions of aggressive energy resulting in 
profound retreat from mature behavior or a demonstrated 
inability to obtain or retain employment.  

2.  For the period from February 3, 1988 through April 5, 
1992, the service-connected PTSD is shown to have been 
productive of a disability picture that more nearly 
approximated that of symptoms resulting in virtual isolation 
in the community, totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior or a demonstrated inability to 
obtain or retain employment.  


CONCLUSION OF LAW

The criteria for the assignment of a schedular rating of 100 
percent for the service-connected PTSD for the period from 
January 16, 1984 through April 5, 1992, have been met.  
38 C.F.R. § 38 C.F.R. § 4.132 including Diagnostic Code 9411 
(1987, 1989).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this legislation, but finds that, given 
the favorable action taken hereinbelow, no discussion of VCAA 
at this point is required.  


II.  Analysis.

In this case, the Veteran requests that a 100 percent rating 
be assigned for the service-connected PTSD for the period 
from January 16, 1984 through April 5, 1992.  A 100 percent 
evaluation had been assigned, effective beginning on April 6, 
1992.  

In an April 2001 report, the Veteran's private physician 
found that the Veteran's PTSD was as severe during the 1980's 
as it was when she began treating him in 1992.  The year of 
1992 was when the service-connected PTSD was first determined 
to warrant a 100 percent evaluation.  The Veteran asserts 
that this opinion supports a finding that the PTSD should 
have been rated at 100 percent disabling for this earlier 
period.  

The evidence from January 16, 1984 through April 5, 1992, 
includes a report that, in April 1982, the Veteran had been 
hospitalized by VA after a detoxification referral.  Upon 
examination, the Veteran was noted to have been alert and 
friendly and to have given no indication of delusions, 
hallucinations, or suicidal or homicidal ideations.  

The testing indicated that the Veteran suffered from some 
depression with feelings of guilt and resentment and 
exhibited marked emotional lability.  At the time of 
hospitalization, the Veteran was working as an automotive 
mechanic and felt that he would be able to return to his job 
following treatment.  

The Veteran was also treated at the Mid-Bergen Community 
Mental Health Center from June 1983 to April 1984.  
Specifically, in July 1983, a treatment note showed that he 
had a history of severe alcoholism and presented with 
moderate anxiety following an altercation with his wife that 
resulted in his drinking after several weeks of sobriety.  

Following the altercation with his wife, the Veteran reported 
telling her that he wanted a divorce.  He had been married 
for eleven years and had problems with the behavior of their 
children.  The examiner also noted a history of emotional 
lability and flashbacks.  

Furthermore, in August 1983, the Veteran voiced complaints of 
having depressive content to his dreams and the reality of 
flashbacks from the war.  He also reported being having a 
paranoid fear of people talking about him, but did not suffer 
from hallucinations, delusions, or suicidal or homicidal 
ideations.  

The examiner stated that the Veteran was moderately anxious, 
had feelings of depersonalization, and exhibited fair impulse 
control.  He felt confused about himself and the future of 
his marriage and felt that his wife was detaching herself.  
The examiner concluded that the Veteran suffered from anxiety 
attacks due to marital problems, withdrawal from alcohol and 
a depressive disorder.  The examiner prescribed Valium.  

Likewise, in an undated note, the Veteran reported that he 
never got over the war, exhibiting symptoms of alcohol abuse, 
war related dreams, flashbacks, general anxiety, marital 
difficulty, extreme survivor guilt and lack of assertiveness.  

The examiner reported the Veteran had feelings connected to 
the war that had resurfaced intensely when discussing his 
experiences and that his survivor guilt was directly related 
to his traumatic combat experiences.  

Furthermore, the examiner reported that the Veteran's 
interpersonal functioning had been impaired as he attempted 
to control the expression of strong emotions connected to 
being a survivor.  

Finally, in April 1984, the Veteran's therapy was terminated.  
In a termination summary, the Staff Psychologist stated that 
neither the Veteran nor his wife was ready to make a 
commitment to fight for their marriage, so family therapy was 
discontinued.  

In an August 1985 letter, Dr. M.E.L., Ph.D, stated that the 
Veteran was treated as part of a VA funded readjustment 
counseling program between October 1983 and June 1984.  His 
presenting problems included those of symptoms directly 
related to his combat experiences in Vietnam, including 
nightmares, flashbacks and a high level of survivor guilt, as 
well as symptoms that probably arose in response to these 
experiences, including estrangement from others, marital 
communication problems, hypervigilance and generalized 
anxiety.  

The Veteran was also noted to have been drinking excessively 
and complaining of poor ability to assert himself.  The 
doctor further reported that treatment produced partial 
amelioration of his symptoms, but alcohol abuse, marital and 
interpersonal discord and war-related symptoms remained to 
some extent at the time of termination.  She diagnosed the 
Veteran as having chronic PTSD.  

In a January 1985 VA treatment record, the Veteran reported 
being married but separated, working as a carpenter and 
construction worker and having a history of mental health 
treatment.  He was noted to be alert, oriented, friendly, 
cooperative and talkative and appeared to be moderately 
anxious.  His affect varied; some dysphoria was observed, and 
his mood was appropriate with prevailing ideation.  

The Veteran's rate and pressure of speech was moderately 
elevated, and his speech and thought processes were logical, 
relevant and coherent.  He exhibited no psychotic symptoms, 
and imminent suicidal and homicidal ideations were not 
considered significant.  The Veteran expressed a desire for 
treatment and to maintain close relationships with his wife 
and children, hoping for an eventual reunion.  

In May 1992 the Veteran underwent a VA examination and 
reported having been self-employed for most of his life as a 
construction worker, but had not worked for the past three 
days.  The Veteran had complaints of being anxious and 
"wired up" and found it hard to slow down and relax.  

Upon examination, the VA examiner reported that the Veteran 
appeared mildly anxious and depressed and was generally 
somber.  He could not relate to people, was angry, and often 
expected too much from relationships.  He cried in private 
and felt that sometimes he might "go crazy."  He felt that 
people talked about him behind his back and stated that 
sleeping was "dreadful," being up eighteen to twenty-two 
hours a day, and experiencing bad dreams.  

The administration of the Mississippi Scale for Combat-
Related PTSD revealed, in part, that the Veteran was 
extremely likely to become violent, never was able to get 
emotionally close to others, never thought of suicide, did 
not enjoy doing things he used to, had not found it easy to 
keep a job since the military, and sometimes enjoyed the 
company of others, but never felt comfortable around a crowd.  

The VA examiner diagnosed the Veteran as having PTSD and 
alcohol dependence, in remission.  In conclusion, the 
examiner stated that the Veteran had suffered from PTSD for 
many years and still experienced symptoms.  Furthermore, he 
opined that the Veteran should be able to continue his work 
as a construction worker and that his psychiatric incapacity 
was "moderate."  

In a December 1993 letter, a Clinical Psychologist opined 
that the consequences of the Veteran's military experiences 
had had a profoundly debilitating affect on all areas of the 
Veteran's functioning, including the physical, psychological, 
social, educational and vocational.  Furthermore, she stated 
that his prognosis was highly guarded.  

In a letter, dated August 2000, the Veteran stated that, at 
the time he received treatment at the Mid-Bergen Community 
Mental Health Center, his combat experiences were completely 
unhinging him and that he always considered suicide as an 
option.  He further stated that, in January 1985, he was 
"homeless, jobless, and penniless," had been separated from 
his wife and children for over nine months and was a 
carpenter by trade, not necessarily working as a carpenter.  

In an April 2001 letter, the Clinical Psychologist commented 
further on the Veteran's disability prior to entering 
treatment in 1992, specifically stating that the Veteran's 
case was one of the "most severely incapacitating" that the 
doctor had personally seen.  

The doctor had reviewed the medical records from 1983 and 
1984 and noted that the understanding of PTSD was limited at 
that time, and assumptions about treatment were rather naïve.  
Furthermore, the doctor stated that:

The fact that [the Veteran] did not seek 
out professional help again until 1992, 
rather than serving to demonstrate a 
possible improvement in his condition, 
indicate[d] to [the doctor] the far 
greater reality that the very symptoms 
that required treatment, so completely 
disabled him that he was simply not in 
any position to proactively seek 
treatment.  Like so many traumatized 
patients, particularly those with no 
significant others to somehow encourage 
or even coerce them into getting help, it 
was only when he 'hit emotional rock 
bottom' that [the Veteran] came to the 
VA.  It was in that long-standing state 
of desperation that [the doctor] 
encountered [the Veteran] in 1992.  . . .  
As such, [the doctor felt] that [the 
doctor could] state with virtual 
certainty, that in the early 1980's, [the 
Veteran] was as psychologically disabled 
by PTSD as he was when he began treatment 
with me in 1992.  

Based on the foregoing, the Board requested a VHA Medical 
Expert opinion regarding the nature and severity of the 
service-connected PTSD from January 16, 1984 through April 5, 
1992.  The examiner was asked to comment on whether the 
disability between January 16, 1984 and April 5, 1992 more 
nearly approximated a 70 percent evaluation or a 100 percent 
evaluation for the period in question.  

Here, it is noted that the regulations pertaining to the 
rating of PTSD were changed, effective on February 3, 1988.  
An evaluation of both versions of the regulations prior to 
February 1988 and after 1988 is therefore required.  

Pursuant to the regulations in effect prior to the February 
3, 1988, changes, a 70 percent rating was assigned when the 
ability to establish and maintain effective or favorable 
relationships with people was seriously impaired.  The 
psychoneurotic symptoms were of such severity and persistence 
that there was pronounced impairment in the ability to obtain 
or retain employment.  

A 100 percent rating was assigned when the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms that border on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
phantasy, confusion, panic and explosions of aggressive 
energy resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  See 
38 C.F.R. § 4.132 including Diagnostic Code 9411 (1987).  

The term "definite" is defined as "distinct, unambiguous, 
and moderately large in degree," and as representing a 
degree of social and industrial inadaptability that is "more 
than moderate but less than rather large."  O.G.C. Prec. 9-
93, 59 Fed. Reg. 4752 (1994).  See also Hood v. Brown, 4 Vet. 
App. 301 (1993).  

Following the February 3, 1988, regulatory changes, the 
rating criteria provided that a 70 percent rating was 
assigned when the ability to establish and maintain effective 
or favorable relationships with people was severely impaired.  
The psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  

A 100 percent rating was assigned when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  
Diagnostic Code 9411 (1989).  

A VHA Medical Expert opinion was provided dated in June 2009 
in response to the request by the Board.  After reviewing the 
Veteran's records, the medical reviewer stated his 
professional opinion that (using the applicable criteria) for 
the time period from January 16, 1984 through February 2, 
1988, the Veteran more nearly approximated a 100 percent 
evaluation.  

Likewise for the period from February 3, 1988 and through 
April 5, 1992 (using the applicable criteria) the Veteran 
more nearly approximated 100 percent evaluation even in the 
absence of solid documentation and treatment.  

By the time, the Veteran engages in treatment again in 1992, 
an overall deterioration in his function seemed adequately 
documented and was evidenced by the adjudication of 100 
percent for the service-connected PTSD on April 6, 1992.  

Based on the foregoing, the Board finds that a rating of 100 
percent for the service-connected PTSD from January 16, 1984 
through April 5, 1992, is warranted.  



ORDER

Subject to the regulations governing payment of VA monetary 
benefits, an evaluation of 100 percent for the service-
connected PTSD from January 16, 1984 through April 5, 1992, 
is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  




 Department of Veterans Affairs


